Title: From Benjamin Franklin to Jonathan Williams, Sr., 5 March 1771
From: Franklin, Benjamin
To: Williams, Jonathan Sr.

Loving Cousin,
London, March 5. 1771
I suppose Jonathan has told you that the Lottery is drawn, and your two new Tickets had the same Success as the former, viz. One £20 Prize, and one Blank. Would you go on any farther?
Josiah is very happy in being under the Tuition of Mr. Stanley, who very kindly undertook him at my Request tho’ he had left off Teaching. Josiah goes constantly too to several Concerts, besides Operas and Oratorios; so that his Thirst for Music is in a Way of being thoroughly satiated. This is his principal Expence; for in all other Respects I never saw two young Men from America more prudent and frugal than he and his Brother are.
Jonathan seems to have an excellent Turn for Business, and to be a perfect Master of Accounts. In the latter he has been of great Use to me, having put all mine in order for me. There is a Proposal from his Uncle of his going to East India as a Writer in the Company’s Service which I wish may take place, as I think if he lives he cannot fail bringing home a Fortune. He had ordered a Cargo of Goods to be sent you for Cousin Wood’s Shop, and had given Expectations of paying ready Money. But one of your Bills being protested, he seem’d [to see?] a Necessity of asking some Credit of the Mer[chants. I] advis’d him to take what was wanting of me, rather than fail in Punctuality to his Word; which is sacred here among all that would maintain a Character in Trade. He did so, and thereby also sav’d the Discount, without putting me to the least Inconvenience, provided the Money is replac’d in Six Months; and I was glad I had it in my Power to accommodate him.
I hope you have before this time got another Tenant for the House, and at the former Rent. However, I would have you go on advancing to my Sister the Amount of it; as I am persuaded she cannot well do without it. She has indeed been very unfortunate in her Children.
I am glad to hear, that as soon as the Weather permits, the Tomb will receive a thorough Repair. Your kind Care in this Matter, will greatly oblige Your affectionate Uncle
B Franklin
Jona Williams Esqr
 Addressed: To / Jonathan Williams Esqr / Mercht / Boston
Endorsed: March 5, 1771